The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332 RSMo for sufficiency as to form of an initiative petition relating to a proposed law amending Section 195.010 RSMo by Matt Kleinsorge. A copy of the initiative petition that you submitted to this office on December 22, 2000, is attached for reference.
We conclude that the petition must be rejected as to form. There are numerous errors in the initiative petition form submitted for review including the following:
    The date of the next general election has been left blank.  The next general election is November 5, 2002.
    The name of the Secretary of State has been left blank. The Honorable Matt Blunt will be the Secretary of State at the next general election, November 5, 2002.
    The form contains a "Be it resolved" phrase, which is required for a constitutional amendment by an initiative petition.  The required phrase for an initiative petition for a statutory change, as set forth in Article  III, Section 50 of the Missouri Constitution, is "Be it enacted by the people of the state of Missouri".
    The "Be it resolved" sentence includes a reference to Section 195.010(26) RSMo and a reference to Section 195.101(26) RSMo.  There is no Section 195.101(26) RSMo; therefore, the second reference is apparently to Section  195.010(26) RSMo.
    The proposal would change the definition of "Marijuana" and, as stated above, references as the section to be deleted and replaced as Section 195.010(26) RSMo.  That provision previously defined "marijuana".  See Section  195.010(26) RSMo 1994.  The definition of "marijuana" is now found at Section 195.010(24) RSMo 1999 Supp. Therefore, the form does not comport to Section  116.050.2(2) RSMo 1999 Supp. because it does not "include all sections of existing law . . . which would be repealed by the measure".
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.  Since our review is mandated by statute, no action we take with respect to such review should be construed as an opinion concerning the substance of the petition or as the expression of any view respecting the objectives of the petition's proponents.
Very truly yours,
JEREMIAH W. (JAY) NIXON
Attorney General
Enclosure